Case 6:21-cv-00563-CEM-EJK Document 1-5 Filed 03/29/21 Page 1 of 8 PageID 28




                                EXHIBIT D
Case 6:21-cv-00563-CEM-EJK Document 1-5 Filed 03/29/21 Page 2 of 8 PageID 29
Case 6:21-cv-00563-CEM-EJK Document 1-5 Filed 03/29/21 Page 3 of 8 PageID 30
Case 6:21-cv-00563-CEM-EJK Document 1-5 Filed 03/29/21 Page 4 of 8 PageID 31
Case 6:21-cv-00563-CEM-EJK Document 1-5 Filed 03/29/21 Page 5 of 8 PageID 32
Case 6:21-cv-00563-CEM-EJK Document 1-5 Filed 03/29/21 Page 6 of 8 PageID 33
Case 6:21-cv-00563-CEM-EJK Document 1-5 Filed 03/29/21 Page 7 of 8 PageID 34
Case 6:21-cv-00563-CEM-EJK Document 1-5 Filed 03/29/21 Page 8 of 8 PageID 35
